DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5-8, 11-13, 15-18, 20-22, and 33-34 are pending.
Claims 1, 5-7, 11, and 15-16 have been amended.
Claims 33-34 are new.
	Claims 4, 9, 10, 14, and 19 have been cancelled.  
	Claims 11-22 are withdrawn for being drawn to an unelected invention.
	Claims 1-3, 5-8, and 33-34 are rejected.

 Response to Arguments - Claim Objections
	 Applicant’s amendments to the claims and claim cancellation filed 12/21/2021 overcome the claim objections of record.  

Response to Arguments - Claim Rejections - 35 USC § 112 Indefiniteness 
Applicant’s amendment to the claims filed on 12/21/2021 has necessitated this new ground of rejection. Specifically, the addition of the phrases “The maize plant of claim 4” in claim 7 and “The method of claim 11” in claim 34 render the claims indefinite.  This amendment requires a new analysis to appropriately determine if the scope of the claims is clear. Accordingly, this new ground of rejection is being presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The maize plant of claim 4” which renders the claims indefinite.  This is indefinite because claim 4 has been canceled and therefore it is unclear which claim, claim 7 depends on.  There is insufficient antecedent basis for this limitation in the claim.  There are 8 other claims being examined in the application and therefore there are at least 8 different scopes of the claims depending on which claim, claim 7 is dependent on.  Therefore claim 7 is rejected as being indefinite. Claim 8 is rejected for depending on an indefinite claim and failing to limit the scope of the claims to definite subject matter. 
Claim 34 recites “The method of claim 11” which renders the claims indefinite.  This is indefinite because claim 11 has been withdrawn and therefore it is unclear which claim, claim 34 depends on.  There is insufficient antecedent basis for this limitation in the claim.  There are 8 other claims being examined in the application and therefore there are at least 8 different scopes of the claims depending on which claim, claim 34 is dependent on.  Therefore claim 34 is rejected as being indefinite. 

 Response to Arguments -Claim Rejections - 35 USC § 112 Written Description 
This rejection is maintained for the reasons of record, because the amendments and remarks by Applicants in response to Office Action mailed on December 21, 2021, have been fully considered but not deemed persuasive. See below for the response to Applicant's remarks and arguments. 
Applicants have amended the claims; however the claims continue to recite a polynucleotide having at least 80% sequence identity to SEQ ID NOs: 1, 5, 9, and 13 which necessitated the original written description.  Additionally, applicants do not address the written description rejection in their arguments.  

Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims lack written description because of the terms “a polynucleotide having at least 80% sequence identity to SEQ ID NO: 13”, “a polynucleotide having at least 80% sequence identity to SEQ ID NO: 9”, “a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 1”, and “a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 5” in claims 1-3.  These phrases lack written description because the regions of the nucleotide sequences that must be conserved are not adequately described.  Specifically, SEQ ID NOS: 1, 5, 9, and 13 are 3104, 2817, 16989, and 5860 nucleotides long respectively.  Therefore sequences sharing 80% identity to SEQ ID NOS: 1, 5, 9, and 13 could differ by 621, 564, 3398, and 1172 base pairs.  This is compounded because nucleic acids use nucleotide triplets (codons) to code for each amino acid in a protein.  The sequences of SEQ ID NOS: 1, 5, 9, and 13 would encode for proteins of approximately 1034, 939, 5663, and 1953 amino acids in length.  If the nucleotide differences between a sequence of exactly SEQ ID NO: 1, 5, 9, or 13 and a sequence with 80% identity to SEQ ID NOS: 1, 5, 9, or 13 all occurred in different codons and led to amino acid changes it would be possible to have an amino acid that share far less than 80% identity to SEQ ID NOS: 1, 5, 9, and 13.  Specifically, the polypeptides encoded for by a sequence with 80% identity to SEQ ID NOS: 1, 5, 9, and 13 could share only 40% identity to the polypeptide encoded for by sequences with 100% identity to SEQ ID NOS: 1, 5, 9, and 13. 
Due to the language of the claims the scope of the independent claim is very broad.  Additionally, the claims are drawn to a maize plant that produces clonal, non-reduced, non-recombined gametes which can occur when plants reproduce through asexual reproduction, avoiding meiosis which allows for gametes to be produced that are genetically identical to the parent.  Apomixis is a natural form of a sexual reproduction through seeds that leads to viable offspring genetically identical to the mother plant (Barcaccia, Page 159, Column 1, Abstract)(Barcaccia, Apomixis in plant reproduction: a novel perspective on an old dilemma, Plant Reproduction, 2013, Issue 26, Pages 159-179).  The state of the art with regards to apomixis and the reproduction of non-reduced non-recombined gametes is that these processes are genetically controlled but the mechanisms of inheritance, action, and even the genes involved are not all known (Barcaccia, Page 160, Column 1, Paragraph 2).  Therefore, based on the state of the art the ordinary artisan would not know which proteins or domains of the proteins that must be conserved or downregulated in order for the MiMe phenotype to occur.  
The structure function relationship of genes responsible for producing non-reduced, non-recombined gametes is unknown and would take undue experimentation for the ordinary artisan to determine which regions of the polypeptide must be conserved.  To illustrate this consider SPO11 of which there are three homologs in maize.  Two of the three homologs; SPO11-1 and SPO11-2 are involved in meiotic recombination while the third homolog which shares a high percentage of identity with the other two homologs does not have a role in meiotic recombination (Sidhu, Page 3, Column 1, Paragraph 3)(Sidhu, Evolution of meiotic recombination genes in maize and teosinte, BMC Genomics, 2017, 18: 106).  This demonstrates that even sequences with high homology to those with roles in producing a non-reduced non-recombined gamete phenotype do not have the same phenotype.  Additionally, Sidhu teaches that identifying functional differences between polymorphic alleles of the gene is not currently feasible for recombination pathway components (Sidhu, Page 11, Column 2, Paragraph 2).  This is exemplified by SPO11, there is a polymorphism which substitutes a highly conserved hydrophilic serine to a hydrophobic glycine in the TOPRIM domain of the SPO11 protein which binds DNA (Sidhu, Page 12, Column 1, Paragraph 1).  If a polymorphism which changes an amino acid to one with different characteristics in a highly conserved DNA binding domain does not result in a discernable change in function of SPO11 then it would require undue experimentation for the ordinary artisan to elucidate the structure function relationship with respect to the non-reduced, non-recombined gamete phenotype.  
	Applicant’s examples are limited and fail to show possession of the broad scope of the claims.  Specifically, applicants describe single homozygous mutations in Zmspo11 and Zmrec8 and a single incompletely penetrant transgenic amiRNA line silencing ZMOSD1-1A and a second incompletely penetrant transgenic amiRNA line silencing ZmOSD1-3A.  Therefore, the single example of each of the target genes is insufficient to show which residues must be conserved in order for the invention to function.  Therefore, applicant is not in possession of the full scope of the claimed invention. 
The claims also lack written description because they are drawn to a maize plant where there is suppressed activity of four different peptides. The specification describes mutagenesis as well as RNA based approaches to reduce the activity of the four target genes.  These methods are all direct and target the promoter, coding sequence, RNA or protein of the gene of interest.  The specification does not adequately describe indirect suppression methods.  These methods include modulating the expression of transcription factors downstream of the genes of interest that lead to their upregulation, methods of modulating hormone biosynthesis and signaling which alter gene expression patterns, and methods of epigenetic regulation which also regulate the expression of genes by altering the chromatin configuration where the genes were located.
The specification does not adequately describe the use of indirect methods to modulate the expression of the four genes of interest.  The specification only describes how to modulate the expression of the genes of interest using direct methods and provides no description on how to decrease the expression of target genes using indirect methods.  Hence, applicant has not, in fact, described the plant of claims 1-3 over the full scope of the claims, and the specification fails to provide an adequate written description of claimed invention.  Given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, applicant does not appear to have been in possession of the claimed genus at the time this application was filed.  Therefore, claims 1-3 are rejected as lacking sufficient written description.  Claims 5-6, and 33 are rejected for depending on a claim lacking written description and failing to limit the scope of the claims to subject matter having adequate written description.

Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a maize plant comprising suppressed activity of nucleic acid sequences encoding Spo11, Rec8, OSD1-1A, and OSD1-3A polypeptides comprising nucleic acid sequences of SEQ ID NOS: 13, 9, 1, and 5, does not reasonably provide enablement for a nucleic acid construct comprising polynucleotide sequences comprising sequences at least 80% identical to SEQ ID NOS: 13, 9, 1, and 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513
(Fed. Cir. 1993); MPEP 2164.01.
In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to:
(A) 	The breadth of the claims;
(B)	The nature of the invention;
(C) 	The state of the prior art;
(D) 	The level of one of ordinary skill;
(E)	 The level of predictability in the art;
(F) 	The amount of direction provided by the inventor
(G) 	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404
(Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.

The claims are broad in the following aspects:
Claims 1-3, 5-6, and 33, generically requiring the broad genus of “a polynucleotide having at least 80% sequence identity to SEQ ID NO: 13”, “a polynucleotide having at least 80% sequence identity to SEQ ID NO: 9”, “a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 1”, and “a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 5”, to have the functional activity of producing non-reduced non-recombined gametes.
The terms “Spo11”, “Rec8”, “OSD1-1A”, and “OSD1-3A” are interpreted as being directed to the amino acid encoded for by polynucleotide sequences having at least 80% identity to the sequences of SEQ ID NOS: 13, 9, 1, and 5.  It should be noted that due to the nature of the genetic code, there are many different polypeptide sequences encoded for by nucleotide sequences with at least 80% identity to the sequences of SEQ ID NOS: 13, 9, 1, and 5.  Thus, the limitation of nucleotide sequences encoding Spo11, Rec8, OSD1-1A, and OSD1-3A polypeptides comprising nucleotide sequences at least 80% identical to the nucleic acid sequences of SEQ ID NOS: 13, 9, 1, and 5 represents a broader genus than simply the polypeptides having 80% identity to SEQ ID NOS: 13, 9, 1, and 5.  Specifically, the amino acid sequence may share only 40% identity with a polypeptide encoded for by a sequence with 100% identity to SEQ ID NOS: 13, 9, 1, and 5, see written description rejection above.  For the sake of brevity, the narrower genus is used in the discussion below to exemplify the broadness of the scope of the lack of adequate enablement guidance. Therefore, the lack of adequate enablement guidance regarding the broad genus of polypeptides having at least 80% identity to SEQ ID NOS: 13, 9, 1, and 5.
Applicant has provided enabling guidance that SEQ ID NOS: 13, 9, 1, and 5 are polynucleotide sequences of the genes Spo11, Rec8, OSD1-1A, and OSD1-3A, proteins from rice, and maize .  In tables 1 and 2, on pages 8 and 68-69, important genes involved in the production of nonreduced and nonrecombined gametes, however these data only describe 1 example of each gene able to produce the phenotype and therefore no information on the specific domains required for the phenotype are disclosed.  However despite providing potentially important coding sequences, applicant has not provided sufficient enabling guidance regarding the necessary structural features that could be relied upon to predict the broadly claimed protein variants with respect to the specific function of enhancing insecticidal activity.   Applicant has not provided sufficient enabling guidance regarding the predictability of the related to apomixis by any polypeptide having at least 80% identity with SEQ ID NOS: 13, 9, 1, and 5.  For example, when electronically translated the polynucleotide sequence of SEQ ID NO: 1 shares 82% identity to the protein sequence of Phytochrome C from Dichanthelium oligosanthes (See below).  Phytochrome C has no known role in apomixis or the production of nonrecombined nonreduced gametes.  Therefore, Applicants have not provided sufficient enabling guidance to predict what structural features that are required to be retained by members of the claimed genus as to have the claimed functional activity.
The structure function relationship of genes responsible for producing non-reduced, non-recombined gametes is unknown and would take undue experimentation for the ordinary artisan to determine which regions of the polypeptide must be conserved.  To illustrate this consider SPO11 of which there are three homologs in maize.  Two of the three homologs; SPO11-1 and SPO11-2 are involved in meiotic recombination while the third homolog which shares a high percentage of identity with the other two homologs does not have a role in meiotic recombination (Sidhu, Page 3, Column 1, Paragraph 3)(Sidhu, Evolution of meiotic recombination genes in maize and teosinte, BMC Genomics, 2017, 18: 106).  This demonstrates that even sequences with high homology to those with roles in producing a non-reduced non-recombined gamete phenotype do not have the same phenotype.  Additionally, Sidhu teaches that identifying functional differences between polymorphic alleles of the gene is not currently feasible for recombination pathway components (Sidhu, Page 11, Column 2, Paragraph 2).  This is exemplified by SPO11, there is a polymorphism which substitutes a highly conserved hydrophilic serine to a hydrophobic glycine in the TOPRIM domain of the SPO11 protein which binds DNA (Sidhu, Page 12, Column 1, Paragraph 1).  If a polymorphism which changes an amino acid to one with different characteristics in a highly conserved DNA binding domain does not result in a discernable change in function of SPO11 then it would require undue experimentation for the ordinary artisan to elucidate the structure function relationship with respect to the non-reduced, non-recombined gamete phenotype.  
In the absence of guidance from either the instant disclosure or the art, and the unpredictability discussed above, it would require undue trial and error experimentation for a skilled artisan to make and/or use the broadly claimed genus of nucleic acid sequences encoding an proteins related to producing nonreduced nonrecombined gametes comprising nucleotide sequences having at least 80% identity to nucleic acid sequences of SEQ ID NO: 13, 9, 1, and 5   in order to achieve the production of non-reduced non-recombined gametes, with no reasonable expectation of success.
For at least this reason, the specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.

Phytochrome C [Dichanthelium oligosanthes]
Sequence ID: OEL31281.1Length: 1434Number of Matches: 1
Range 1: 1150 to 1434GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
471 bits(1213)
4e-150
Compositional matrix adjust.
237/290(82%)
249/290(85%)
21/290(7%)

Query  139   NKHCSKRDIYYMYPSIFVEVAVVDRAINDICILFKCSRHNLNVVPVVKGLVMGWIRFMEG  198
             NKHCSKRDIYYMYPSIFVEVAVVDRAINDICILFKCSRHNLNVVPVVKGLVMGWIRF+EG
Sbjct  1150  NKHCSKRDIYYMYPSIFVEVAVVDRAINDICILFKCSRHNLNVVPVVKGLVMGWIRFVEG  1209

Query  199   EKKVYCITSVNAAFSIPVDIEAIKDVVSVAHYILVVEKETGLFFFVFQRLANDK------  252
             EKKVYCIT+VNAAFSIPV IEAIKDVVSVAHYILVVEKET     VFQRLANDK      
Sbjct  1210  EKKVYCITNVNAAFSIPVSIEAIKDVVSVAHYILVVEKET-----VFQRLANDKEKATQI  1264

Query  253   FCERNRC-------IVITGRGYPDIPTR---RFLRYLVELLHLPAYCLVDSDPYGFDILA  302
             F +   C       + I+    P + +    RFLRYLVE L LPAYCLVDSDPYGFDILA
Sbjct  1265  FQQEGMCSLFSKSLLYISEHAIPILNSSFHSRFLRYLVEQLRLPAYCLVDSDPYGFDILA  1324

Query  303   TYKFGSLQLAHDANLLRVPDIRWLGVFTSDFEEYCLPDCCLLRLSPEDRRKAEGILARCY  362
             TYKFGSLQLA+DANLLRVPDIRWLGVFTSDFE+YCLPDCCLL LSPEDRRKAEGILARCY
Sbjct  1325  TYKFGSLQLAYDANLLRVPDIRWLGVFTSDFEDYCLPDCCLLHLSPEDRRKAEGILARCY  1384

Query  363   LHREAPEWRSELEAMLQKGVKFEIEALSANSISFLSHEYIPQKIKQGMHL  412
             L +EAPEWRSELE MLQKGVKFEIEALSA+SISFLS +YIPQKIKQG HL
Sbjct  1385  LQKEAPEWRSELEIMLQKGVKFEIEALSASSISFLSDKYIPQKIKQGRHL  1434

Alignment of electronically translated sequence of SEQ ID NO:1 with the amino acid sequence of Cytochrome C from Dichanthelium loigosanthes.  

Response to Arguments - Claim Rejections -  35 USC § 102
	Applicant’s cancelation of claim 10 filed 12/21/2021 overcomes the anticipation rejection. 

Response to Arguments - Claim Rejections - 35 USC § 103
	Applicant’s amendments to the claims filed 12/21/2021 overcomes the obviousness rejections.
Application No.: 16/085838Confirmation No.: 8242 Docket No.: 7113-US-PCT Reply to Restriction dated 04/20/20 Page 3 iii. a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO:9, 10 or 11; c) suppressed activity of an endogenous OSD1-1A polynucleotide or polypeptide, wherein OSD1-1A polynucleotide is selected from the group consisting of: i. a polynucleotide that encodes the polypeptide of SEQ ID NO:4; ii. a polynucleotide comprising the sequence set forth in SEQ ID NO:1, 2, 3 or 21; and iii. a polynucleotide having at least 80% sequence identity to SEQ ID NO: 1, 2, 3, or 21; wherein the OSD1-1A polypeptide is selected from the group consisting of: i. a polypeptide comprising SEQ ID NO:4; ii. a polypeptide that is at least 80% identical to the amino acid sequence of SEQ ID NO:4; and iii. a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO:1, 2, or 3; and d) suppressed activity of an endogenous OSD1-3A polynucleotide or polypeptide, wherein OSD1-3A polynucleotide is selected from the group consisting of: i. a polynucleotide that encodes the polypeptide of SEQ ID NO:8; ii. a polynucleotide comprising the sequence set forth in SEQ ID NO:5, 6, 7, or 22; and iii. a polynucleotide having at least 80% sequence identity to SEQ ID NO:5, 6, 7, or 22. wherein the OSD1-3A polypeptide is selected from the group consisting of: i. a polypeptide comprising SEQ ID NO:8; ii. a polypeptide that is at least 80% identical to the amino acid sequence of SEQ ID NO:8; and Application No.: 16/085838Confirmation No.: 8242 Docket No.: 7113-US-PCT Reply to Restriction dated 04/20/20 Page 4 iii. a polypeptide that is encoded by a nucleic acid molecule comprising a nucleotide sequence that is at least 80% identical to SEQ ID NO: 5, 6 or 7
Conclusion
	Claims 1-3, 5-8, and 33-34 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                              


                 /WEIHUA FAN/                 Examiner, Art Unit 1663